DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the capability to track targets" and “the overlapping antenna patterns”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the current flow”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the scheduling of the radar” and “the timing master source”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-4, 6, 9, and 10 are rejected because claims 2-4, 6, 9, and 10 depend on the rejected claims 1 and 9 respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2006/0202885) in view of Kusumoto et al. (US 2019/0263358).
Regarding claim 1, Chen discloses a bistatic radar detection system for detecting nearby objects or predicting a vehicle collision with an object (Abstract; e.g., a bistatic radar), comprising:
two or more radar modules positioned spatially around a moving platform each having transmitter circuitry, receiver circuitry, timing and control circuitry, and an associated antenna (Abstract; paragraphs [0006], [0024], [0027]; e.g., The bistatic radar system of FIG. 1 comprises 
wherein a processor in the timing and control circuitry can dynamically configure the individual modules as either a transmitter or receiver (paragraph [0007]; e.g., The radar receiver receives the encoded radar signal from the radar transmitter along the direct path during a first time interval) and contains the capability to track targets in the overlapping antenna patterns of paired transmitters and receivers (paragraphs [0007], [0028], [0049]; e.g., radar receiver 103 receives the same encoded radar signal transmitted from transmitter 101, now reflected from target 105 along the indirect path, during a second time interval 509). 
Chen discloses the bistatic radar including the transmitter and the receiver locates at different location on a moving platform, but fails to specifically disclose the two or more radar modules positioned spatially around the vehicle.
However, Kusumoto discloses the two or more radar modules positioned spatially around the vehicle (Fig. 1 transmitter 12 and receiver 13; paragraphs [0020], [0092]; e.g., The separation distance between the vehicle side transmitter 12 and the vehicle side receiver 13).
Therefore, taking the teachings of Chen in combination of Kusumoto as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have two or more radar modules positioned spatially around the vehicle for advantages of for detecting that a mobile device is present around a vehicle (Kusumoto: paragraph [0002]). 

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in combination with Kusumoto, in view of Nickolaou et al. (US 2012/0065858).

However, Nickolaou discloses each module is connected to a vehicle safety bus for digital communications between modules and a host processor interfacing with vehicle driver assist and safety measure functions (paragraphs [0011], [0032];e .g., the airbag deployment system; and/or the driver interface system (e.g., warning indicators, alert notifications, display lights)).
Therefore, taking the teachings of Chen in combination of Kusumoto and Nickolaou as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to connect modules to a vehicle safety bus for digital communications between modules and a host processor interfacing with vehicle driver assist and safety measure functions in order to prevent accidents between a vehicle and other vehicles, cyclists, or pedestrians (Nickolaou: paragraph [0001]).
Regarding claim 3, Chen in combination with Kusumoto and Nickolaou discloses the radar detection system of claim 2, wherein each radar module is connected to the others via a high-speed bus for timing synchronization (Chen: paragraph [0016] see synchronization between the transmitter and the receiver). 
Regarding claim 4, Chen in combination with Kusumoto and Nickolaou discloses the radar detection system of claim 3, wherein the timing synchronization bus is comprised of a high-speed differential bus connection from the one module to each of its closest neighbors either directly or via pass-through of a neighboring module (Chen: paragraphs [0027], [0040]).
. 
Allowable Subject Matter
Claims 5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 5, the prior arts of records fail to teach, or render obvious, alone or in combination, a bistatic radar detection system for detecting nearby objects or predicting a vehicle collision with an object comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 5, 3, 2 and independent claim 1 that claim 5 depends on.
As to claim 7, the prior arts of records fail to teach, or render obvious, alone or in combination, a bistatic radar detection system for detecting nearby objects or predicting a vehicle collision with an object comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 7, 6, 2 and independent claim 1 that claim 7 depends on. 
As to claims 8 and 10, the prior arts of records fail to teach, or render obvious, alone or in combination, a bistatic radar detection system for detecting nearby objects or predicting a vehicle collision with an object comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 8 and 10, and independent claim 1 that claims 8 and 10 depend on, respectively. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648